Citation Nr: 1046871	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-26 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a left ankle disability 
secondary to a service-connected right ankle disability.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected left 
knee disability.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease, left knee.

4.  Entitlement to separate initial compensable evaluations for 
residual scars associated with left knee surgery.

5.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to June 1982.

This matter is before the Board of Veterans' Appeals (Board) from 
a September 2008 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which, in pertinent 
part, (1) denied service connection for a left ankle condition, a 
right knee condition, and a right ankle condition, and (2) 
granted service connection for degenerative joint disease, left 
knee, and awarded a 10 percent evaluation, effective August 6, 
2007.  

In a November 2009 decision, the Waco RO granted service 
connection for traumatic arthritis, right ankle, and awarded a 10 
percent evaluation, effective August 6, 2007.  The Veteran has 
not filed a notice of disagreement with respect to this claim.  
Therefore, the right ankle claim is not on appeal.

The case has subsequently been transferred to the Honolulu, 
Hawaii RO.

The scar issue has been recharacterized to reflect the medical 
evidence of record.

With respect to the TDIU claim noted on the cover, even though 
this issue was not adjudicated by the RO, a TDIU claim is 
considered part of an increased rating claim when such claim is 
raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
The Veteran submitted a statement in November 2008 that he is no 
longer able to work because of his knee disabilities.  When the 
issue is raised by the evidence of record, the Board must 
adjudicate the issue as part of the claim for an increased 
rating.  As such, the issue is properly before the Board.

The issues of entitlement to service connection for a right knee 
disability and a separate initial evaluation for residual scars 
from left knee surgery, as well as the inferred issue of 
entitlement to a TDIU, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of a left ankle disability.

2.  The Veteran's left knee disability is manifested by 
subjective complaints of pain causing a reduction in physical 
activity, objective evidence of limitation of flexion and 
extension most severely to 90 and 5 degrees, respectively, and 
MRI and X-ray evidence of degenerative joint disease; there is no 
competent evidence of ankylosis, subluxation or lateral 
instability, dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion, symptomatic removal of 
semilunar cartilage, genu recurvatum, or impairment of the tibia 
and fibula.  The Veteran's left knee disability does not involve 
two or more major or minor joints.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle 
disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.102, 3.159, 3.303. 3.310 (2010).




2.  The criteria for an initial rating in excess of 10 percent 
for degenerative joint disease, left knee, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010-5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Once service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No 
additional discussion of the duty to notify is required for the 
downstream issue of entitlement to an initial evaluation greater 
than 10 percent for degenerative joint disease, left knee.

With respect to the service connection claim, the RO provided the 
Veteran pre-adjudication notice by letter dated in August 2007.  
The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service and private treatment records and Social 
Security Administration (SSA) records, assisted the Veteran in 
obtaining evidence, and afforded the Veteran physical 
examinations.  A medical opinion was not provided with respect to 
the service connection claim for a left ankle disability.  In a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A 
medical examination is necessary when the record (1) contains 
competent evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) contains 
evidence, which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a decision.  
38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).

The record does not show any evidence of a left ankle disability.  
Under these circumstances, VA's duty to assist doctrine does not 
require that a veteran be afforded a medical examination.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination absent 
a showing by veteran of a causal connection between the 
disability and service).  In this regard, there is no reasonable 
possibility that a VA examination would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claim file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claims at this time.

II.  Service Connection Claim

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be 
service connected if all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Some chronic diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent or 
more within the applicable presumptive period.  Degenerative 
joint disease is a listed chronic diseases for purposes of 
presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 
38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive 
period is one year following separation from service.  38 C.F.R. 
§ 3.307(a)(3).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Left Ankle

The Veteran claims that he developed a left ankle disability as a 
result of his service-connected right ankle disability.  
Specifically, he claims that the strain placed on his left ankle 
as a result of compensating for the right ankle "has caused the 
left ankle to be stressed and weaken."

Post service private medical records show no current left ankle 
disabilities or complaints.  The Veteran has been repeatedly seen 
for bilateral knee complaints, but no medical provider has 
identified or diagnosed any left ankle disability.  The only 
reference to the left ankle in the entire record is found in an 
October 2006 physical therapy record, which notes "L>R ankle 
pronation + pes planus."

Service connection cannot be granted in the absence of a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
There is no diagnosed left ankle disability.  While the Veteran 
is competent to describe subjective complaints regarding the left 
ankle, he is not competent to diagnose a disability where such 
requires specialized medical training or knowledge.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; service connection for a left ankle 
disability is not warranted.

III.  Increased Rating Claim

The Veteran seeks a higher initial evaluation for his left knee 
disability.  He contends that he is entitled to a 30 percent 
schedular evaluation in addition to an extraschedular evaluation.    

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial 
rating assigned on granting of service connection or on appeal of 
a subsequent denial of an increased rating, it may be found that 
there are varying and distinct levels of disability impairment 
severity during an appeal.  So, staged ratings (different 
disability ratings during various time periods) are appropriate 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due to 
pain is a factor.  Other factors include less movement than 
normal, weakened movement, excess fatigability, pain on movement, 
and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's left knee disability is rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5010-5260.  

The average normal range of motion of the knee is 0 to 140 
degrees.  38 C.F.R. 
§ 4.71a, Plate II.  

The knee can be rated under Diagnostic Codes 5256-5263.  38 
C.F.R. § 4.71a.  Assigning multiple ratings for the Veteran's 
left knee disability based on the same symptoms or manifestations 
would constitute prohibited pyramiding.  38 C.F.R. 
§ 4.14.  However, lateral instability and degenerative arthritis 
of the knee may be rated separately under DCs 5257 and 5003.  
VAOPGCPREC 23-97 (1997); but see 38 C.F.R. § 4.14 [the evaluation 
of the same disability under various diagnoses is to be avoided].  
The Board has also considered whether separate ratings may be 
granted based on limitation of flexion (DC 5260) and limitation 
of extension (DC 5261) of the same knee joint.  See VAOPGCPREC 9-
2004, 69 Fed. Reg. 59990 (2004).

Under Diagnostic Code 5257, a 10 percent disability rating 
requires slight impairment of the knee due to recurrent 
subluxation or lateral instability.  A 20 percent disability 
rating requires moderate impairment of the knee due to recurrent 
subluxation or lateral instability, while a 30 percent disability 
rating requires severe impairment of the knee.  38 C.F.R. § 
4.71a, DC 5257.

Diagnostic Code 5260 addresses limitation of flexion of the leg.  
Flexion limited to 45 degrees warrants a 10 percent rating.  
Flexion limited to 30 degrees warrants a 20 percent rating.  
Flexion limited to 15 degrees warrants a 30 percent rating.  38 
C.F.R. § 4.71a, DC 5260.

Diagnostic Code 5261 addresses limitation of extension of the 
leg.  Extension limited to 10 degrees warrants a 10 percent 
rating.  Extension limited to 15 degrees warrants a 20 percent 
rating.  Extension limited to 20 degrees warrants a 30 percent 
rating.  Extension limited to 30 degrees warrants a 40 percent 
rating.  Extension limited to 45 degrees warrants a 50 percent 
rating.  38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5003, a 10 percent rating applies for each 
such major joint or group of minor joints affected by limitation 
of motion due to arthritis when the rating is noncompensable 
under the applicable rating criteria for limitation of motion.  A 
20 percent evaluation is granted where X-ray evidence shows 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, DC 5003.  

July 2006 private treatment records show that the Veteran injured 
his right knee in a work-related accident.  Upon physical 
examination, the physician noted a 1+ posterior sag.  There was 
no medial or lateral instability.  There was marked medial joint 
line tenderness, 1+ patellofemoral crepitance, and 2+ 
tibiofemoral crepitance medially, and "a little bit laterally."   
X-rays showed previous proximal tibial osteotomy (PTO) with 
degenerative joint disease medial compartment, lateral 
compartment, and some patellofemoral.  The diagnosis was 
degenerative joint disease and torn medial meniscus.

The Veteran underwent a left knee arthroscopy in September 2006.

An October 2006 physical therapy note shows that the Veteran's 
range of motion in the left knee was from -3 degrees to 92 
degrees.  

Upon physical examination in November 2006, there was no obvious 
evidence of effusion.  Bilateral anterior cruciate ligament 
repair scars were noted, and multiple arthroscopy ports were 
noted to be well-healed.  A PTO scar was also noted.  Passive 
range of motion of the left knee showed some degree of 
crepitation.  Flexion was to 110 degrees/115 degrees/115 degrees.  
Extension was to zero degrees/zero degrees/zero degrees.  During 
physical therapy, the Veteran complained of left knee spasms and 
weakness.
 
A December 2006 MRI showed post-surgical changes to both the 
medial and lateral menisci and degenerative joint disease.  No 
acute new large tears were noted.

In January 2007, the Veteran had much better motion, and there 
was not much tenderness over either joint line.  In March 2007, 
the Veteran "lack[ed] a few degrees of full extension" and had 
flexion to about 110 degrees.  In April 2007, the Veteran had 
flexion to 90 degrees and full extension.  There was negative 
patellar ballottement, and some patellar grind.  The dorsalis 
pedis and posterior tibial pulses were palpable.  The physician 
noted exquisite pain with palpation along the medial joint line.

April 2007 X-rays showed a grossly stable postoperative knee; 
tricompartmental osteophytosis was noted.

A March 2008 VA examination report shows that the Veteran used a 
knee brace and walked with a cane.  He rated the pain 8/10.  He 
could stand up to one hour and could not walk more than few 
yards.  The Veteran reported giving away, instability, and 
weakness.  He denied any episodes of dislocation or subluxation.  
He reported locking several times a year, but less than monthly.  
The Veteran also complained of repeated effusion.  Upon physical 
examination, the Veteran's gait was antalgic.  There was flexion 
to 90 and extension to zero degrees for both passive and active 
range of motion.  The examiner noted "all complete with three 
repetitions."  There was no joint ankylosis.  There was grinding 
and abnormal tracking of the patellar.  There was no effusion, 
dislocation, or locking.  McMurray's testing was negative.      

An August 2009 VA examination report shows that the Veteran 
complained of daily left knee pain.  He was unable to stand 
longer than 15-30 minutes and could only walk 20-30 yards.  He 
was unable to walk up stairs, and used a wheeled walker with 
seat.  He also wore a knee brace.  He reported instability of the 
knee with hyperextension and swelling.  The knee buckled and gave 
way, with some improvement with the knee brace.  He used railings 
to enter and exit the shower and bath.  The Veteran reported 
"almost weekly" flares, which lasted 3-4 days and resulted in a 
marked increase in pain and an inability to walk while shopping.  
Flexion was reported as "90F 140 degrees painful at end of range 
of motion."  Extension was to five degrees.  There was no 
further limitation or pain with repeated efforts.  There was no 
edema, ecchymosis, or erythema.  The knee was tender to palpation 
of the medial and lateral joint line, with decreased joint line 
space.  There was negative anterior and posterior drawer testing 
and negative Lachman testing.  McMurray's testing was negative.  
There was positive medial and lateral patella facet tenderness 
with crepitus noted on extension, and a positive femoral grind 
test with crepitus and catching.  

As noted, the Veteran's left knee disability is presently rated 
10 percent based on X-ray findings of degenerative arthritis and 
individually involves only his left knee, and not two or more 
major or minor joints, and therefore he is not entitled to a 20 
percent evaluation under DC 5003 for his knee disability.

The medical evidence shows that active flexion in the left knee 
is most severely limited to 90 degrees.  This does not warrant 
even a compensable rating for limitation of flexion under 
Diagnostic Code 5260, much less a 30 percent rating, as flexion 
limited to 45 degrees warrants a 10 percent rating.

A separate rating for limitation of extension under Diagnostic 
Code 5261 does not apply, as the extension is most severely 
limited to 5 degrees, which is non-compensable.

Consideration has been given to other potentially applicable 
diagnostic codes. These ratings may be assigned in addition to 
the ratings based on limitation of motion; however, given that 
neither subluxation nor lateral instability has been objectively 
demonstrated on any examination, a separate evaluation under 
Diagnostic Code 5257 is not warranted.

The remaining knee diagnostic codes allowing for ratings for the 
knees are inapplicable.  Diagnostic Code 5256 does not apply, as 
the medical records do not show any findings of ankylosis in the 
knee.  Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  Dorland's 
Illustrated Medical Dictionary, 28th edition, p. 86.  Diagnostic 
Code 5262 for malunion of the tibia and fibula is not relevant, 
as this kind of impairment is not shown.  The July 2006 X-rays, 
December 2006 MRI, and April 2007 X-rays showed no evidence of 
malunion in the tibia and fibula.  Diagnostic Code 5258 also does 
not apply, as the evidence does not show dislocated semilunar 
cartilage.

In evaluating the Veteran's claim, the application of a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has 
significant complaints of pain in the left knee, which affects 
his ability to do physical activities.  Any functional impairment 
in the knee, however, already has been considered by the 10 
percent rating.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1.  

At no time during the pendency of this claim has the Veteran's 
left knee disability met or nearly approximated the respective 
criteria for a rating in excess of 10 percent, and staged ratings 
are not for application.  See Hart, 21 Vet. App. at 505.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and an increased rating for a left knee 
is not warranted.  

Nor does the Veteran qualify for extra-schedular consideration 
for his service-connected disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, consideration 
of an extra-schedular evaluation is made.  38 C.F.R. 
§ 3.321(b)(1).  There is a three-step analysis for determining 
whether an extra-schedular evaluation is appropriate.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  First, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service- connected disability and the established 
criteria found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
rating schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture exhibits 
other related factors identified in the regulations as "governing 
norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.

The impairment associated with the Veteran's left knee disability 
is adequately considered by the diagnostic code applied.  The 
medical evidence shows complaints of pain and limitation of 
flexion and extension.  The impairment associated with the left 
knee disability is adequately considered by the diagnostic code 
applied.  See Thun v. Peake, 22 Vet. App. 111 (2008).

There is no showing of hospitalization aside from the September 
2006 left knee surgery.  While the Veteran states that he quit 
working due to his knee disabilities, this statement is 
insufficient, in and of itself, to establish marked interference 
with employment.  Moreover, it would be inappropriate to consider 
an extraschedular evaluation for the left knee disability when 
the Veteran attributes his unemployment to both of his knee 
disabilities.  Accordingly, the Board finds that the evidence 
does not present such an exceptional disability picture that the 
available schedular evaluation for the service-connected left 
knee disability is inadequate.





ORDER

Entitlement to service connection for a left ankle disability is 
denied.

Entitlement to an initial evaluation in excess of 10 percent for 
degenerative joint disease, left knee, is denied.


REMAND

Right Knee

STRs show that the Veteran was treated for a right knee abrasion 
in December 1980.  The October 1977 enlistment examination 
contains a normal lower extremities clinical evaluation.  The 
February 1982 separation examination noted only a left knee 
disability; the right lower extremity was normal.

The Veteran injured his right knee in a July 1989 work-related 
accident, and subsequently underwent right knee surgery.  He re-
injured that knee in another work-related accident in August 
1991, and had another right knee operation in August 1991.  The 
Veteran injured his knee again in either 1993 or 1994, and 
underwent right knee surgery in 1993.  He underwent additional 
right knee surgery in January 1996.

The March 2008 VA examination report shows that the Veteran gave 
a prior medical history that included his left knee injury.  The 
examiner wrote "due to favoring the left knee, the right began 
to give him problems."  X-rays showed findings representative of 
a preceding ACL repair; minimal posttraumatic degenerative joint 
disease was suspected.  

In an April 2008 addendum, the examiner, a physician's assistant, 
stated that she had reviewed STRs and private medical records.  
She opined that the "injury sustained in 1989 is a plausible 
cause of [the Veteran's] chronic right knee problems not caused 
by the left knee condition."  She offered no rationale or 
reasoning for her conclusion.  With respect to direct service 
connection, the examiner noted that the in-service injury to the 
right knee was "only an abrasion."  

The April 2008 addendum is inadequate, and of little or no 
probative value.  Further remand is required to obtain sufficient 
findings and conclusions for adjudication purposes.  Once VA 
undertakes the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007). 

An October 2008 letter from Dr. SM, the Veteran's treating 
physician, contains the following statement:

[The Veteran] has degenerative joint disease of his 
left knee, his right was weakened due to this altered 
gait prior to injury, or that the left knee condition 
has placed an undue strain on an already damaged knee, 
causing deterioration that would not have existed, 
save for the strain placed upon it by the altered gait 
caused by left knee condition.

Dr. SM's October 2008 letter is also inadequate for adjudication 
purposes.  He determined that the Veteran's right knee injury was 
either caused by the altered gait associated with the left knee 
disability, or was aggravated by the altered gait.  He did not 
provide a basis for either conclusion, and there is no indication 
that he reviewed private or service treatment records; in 
particular, the numerous documented work injuries to the right 
knee.

Accordingly, another medical examination must be provided.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 
(c).

Scars

The March 2008 VA examination report shows that the Veteran has 
nine scars on the left knee area that are tender to touch.  The 
Veteran claims that these scars are secondary to surgeries 
related to his service-connected knee disability.  There is 
insufficient medical evidence for the Board to decide the 
Veteran's claim and a VA medical examination must be provided.  
See McLendon, 20 Vet. App. at 79.

TDIU

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) has been considered.

In November 2006, the Veteran told his private physician that he 
had returned to work full time, but was having difficulty with 
pain and swelling at the end of the day.  In January 2007, the 
Veteran re-injured his left knee.  The physician released him to 
"light duty stuff, limiting his hours."  In April 2007, the 
Veteran reportedly was not working.  In July 2007, the Veteran's 
physician stated that the Veteran "could return to work in a job 
that does not require too heavy of a stress on his [left] knee."

A March 2008 VA record contains a diagnosis of "severe 
degenerative joint disease knees."  The physician noted that the 
Veteran used a cane, and found that he was permanently disabled 
under Texas state law.

In correspondence dated November 2008, the Veteran stated that he 
was receiving social security disability because of his knees and 
degenerative joint disease.  SSA records confirm that the Veteran 
receives disability benefits for severe degenerative joint 
disease of the knees.  The record does not establish that the 
left knee by itself prevents him from working.  However, the 
issue of service connection for a right knee disability is being 
remanded.  The issue of entitlement to a TDIU is inextricably 
intertwined with the issue of entitlement to service connection 
for a right knee disability.  Thus, the Veteran's TDIU claim must 
be deferred pending the outcome of his other claim.  See Holland 
v. Brown, 6 Vet. App. 443 (1994).





Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a notice letter 
describing the criteria for substantiating 
a claim for entitlement to a TDIU.

2.	Schedule the Veteran for a VA examination 
by an appropriate medical professional to 
determine the nature and etiology of any 
current right knee disabilities and left 
knee scars.  The claim folder, including a 
copy of this remand, must be made 
available to and reviewed by the examiner.  
The examiner should provide opinions:

a) as to whether it is at least as likely 
as not (a 50 percent or greater 
probability) that any current right knee 
disability is related to service, based on 
all of the pertinent evidence in the claim 
file; and  

(b) as to whether it is at least as likely 
as not (a 50 percent or greater 
probability) that the Veteran's left knee 
disability caused or aggravated any 
current right knee disability.  In 
particular, the examiner should 
consider the April 2008 VA examination 
report addendum and the October 1998 
letter from Dr. SM.

The examiner should also provide an 
opinion:

(c) as to whether each left knee scar is 
at least as likely as not related to, or 
had its onset during, service.  If a scar 
is identified and found to be related to 
service, the examiner is to thoroughly 
describe it, including whether it is 
painful.

A complete rationale must be provided for 
all opinions.

3.	If, and only if, service-connection is 
established for the right knee, then the 
VA examiner should opine as to whether the 
service-connected disabilities alone, 
without consideration of the Veteran's 
nonservice-connected disabilities and age, 
render him unable to secure or follow a 
substantially gainful occupation, taking 
into account his education and employment 
background.  The claim folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must provide a detailed rationale 
for all opinions.

4.	Finally, adjudicate the referred claims 
and readjudicate the claims on appeal.  
Any additional development deemed 
necessary should be accomplished.  If the 
Veteran does not meet the schedular 
criteria for consideration of TDIU, 
consider referral for an extraschedular 
evaluation. If any of the benefits sought 
remain denied, issue the Veteran and his 
representative a supplemental statement of 
the case and allow for a reasonable 
response period.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


